Citation Nr: 1403320	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine (back condition).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a back condition.  He reports that he injured his back while building bridges on active duty and that he has had back pain ever since.    

The Board finds that a VA medical examination is needed to determine the nature and etiology of the Veteran's back condition.  VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  A VA examination or opinion is necessary prior to final adjudication of a claim where the evidence of record does not contain sufficient and competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury, or disease in service, and indicates that the current disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the medical evidence of record documents that the Veteran has been diagnosed with low back pain with left leg radiculopathy, spinal stenosis, and degenerative changes of the lumbar spine during the pendency of his claim. Additionally, at his March 2013 Travel Board Hearing, the Veteran testified that he injured his back when he was carrying and tried to hold on to a bridge beam that had been dropped by his fellow service members.  He reported that the beam broke his foot and he was admitted to the Fort Leonard Wood Army Hospital for three days.  The Board finds that this is credible evidence of an in-service event.  Lastly, the Veteran additionally stated that he had no back trouble prior to service, and that his back has bothered him ever since his in-service injury to his back and foot.  He also noted that he has continuously sought treatment from physicians and chiropractors for a back condition since service.  On these facts, the low threshold for seeking a medical opinion has been met.

The Board also notes that at his March 2013 Travel Board hearing, the Veteran testified that he was referred to the Boone County Hospital pain clinic for treatment on his back, and that he additionally sought treatment from numerous chiropractors for his back condition since service; however, no corresponding treatment records have been associated with the file.  Because it appears that there may be outstanding private medical records that may contain information pertinent to the claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records from August 2010 to the present. 
2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for a back condition, to include the Boone County Hospital pain clinic and any chiropractors from which he obtained treatment. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  After completing the above development, schedule the Veteran for an examination to determine the nature and etiology of his current back disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current back disorder and associated symptoms and include a detailed description of that history in his or her report.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's back disability had onset in or is related to service.  

The examiner must provide the underlying reasons for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The Veteran's testimony as to his in-service injury (carrying and tried to hold on to a bridge beam that had been dropped by his fellow service members) is deemed credible, despite the lack of medical evidence of record during his service in 1957.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



